Citation Nr: 0818741	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  05-41 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease with herniated nucleus pulposus 
at L5-S1.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the right 
hand.

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the left 
hand.

4.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.

5.  Entitlement to an initial compensable rating for plantar 
fasciitis of the left foot.

6.  Entitlement to an initial compensable rating for 
onychomycosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

As the appeal of the veteran's claims for ratings in excess 
of 10 percent for degenerative disc disease with herniated 
nucleus pulposus at L5-S1, degenerative joint disease of the 
proximal interphalangeal and metacarpophalangeal joints of 
the right hand, degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the left 
hand, and cervical strain, and for compensable ratings for 
plantar fasciitis of the left foot and onychomycosis emanate 
from the veteran's disagreement with the initial ratings 
assigned following the grant of service connection, the Board 
has characterized the claims as for higher initial ratings, 
in accordance with Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in Washington, D.C., in May 2008, the 
transcript of which is of record.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for initial ratings in excess of 10 
percent for degenerative disc disease with herniated nucleus 
pulposus of L5-S1, degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the right 
hand, degenerative joint disease of the proximal 
interphalangeal and metacarpophalangeal joints of the left 
hand, and cervical strain, and for initial compensable 
ratings for plantar fasciitis of the left foot and 
onychomycosis.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2007).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Review of the veteran's claims file reveals that, at the May 
2008 hearing, the veteran referenced having received a 
magnetic resonance imaging (MRI) study of his spine in 2007 
at the request of his representative, which the veteran 
claimed revealed problems in two discs of his spine.  
Additionally, the veteran reported that he had been seen by 
"arthritis doctors" who told him that he had rheumatoid 
arthritis in his hands.  The veteran also referenced 
receiving ongoing treatment at a VA medical facility where he 
is followed for "my feet and my knuckles," as well as his 
spine disabilities.  Specifically, the veteran reported 
having regular six-month appointments with his VA treating 
physician for evaluation of his back, his feet, and his neck.  
He also reported having received intermittent prescriptions 
of medication for the pain in his lower back.  The Board 
notes that the veteran's claims file reflects report of a 
June 2004 VA medical examination at the Hunter Holmes McGuire 
VA Medical Center (VAMC) in Richmond, Virginia, prior to his 
separation from service.  There are, however, no further 
records of the veteran's ongoing treatment at the Richmond 
VAMC or at any other VA facility.  Similarly, no records of 
the veteran's 2007 MRI study or of any visits with a 
rheumatologist or any other specialist in arthritis care are 
in the file.

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records will likely have a bearing on 
the veteran's claims for higher initial ratings, the agency 
of original jurisdiction (AOJ) must attempt to obtain the 
above-identified medical records, along with any other 
examination or treatment records since October 2004, from the 
Richmond VAMC or any other VA facility identified by the 
veteran and associate any records obtained with the claims 
file.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary 
authorization, to enable any additional 
pertinent evidence not currently of 
record to be obtained.  The letter should 
specifically seek to clarify whether the 
veteran's identified treatment occurred 
at the Richmond VAMC or at another VA 
facility.  The letter should also invite 
the veteran to submit any pertinent 
evidence in his possession and explain 
the type of evidence that is his ultimate 
responsibility to submit.  Authorization 
to obtain private records should be 
obtained as necessary.

2.  The agency of original jurisdiction 
(AOJ) should obtain from the Richmond 
VAMC, or any other VA facility identified 
by the veteran, any available medical 
records pertaining to the veteran's 
examination or treatment at that facility 
since October 2004.  In particular, the 
AOJ should obtain reports of the 
veteran's 2007 MRI study conducted at the 
Richmond VAMC and any visits to 
specialists concerning the treatment of 
his claimed arthritis, as well as ongoing 
records of treatment by his primary care 
physician or any other treatment provider 
at the Richmond VAMC.  The AOJ must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) (2007) as regards 
requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
veteran should also be contacted.  All 
records and/or responses received should 
be associated with the claims file.

3.  After securing any additional 
records, and after undertaking any other 
development deemed appropriate, the AOJ 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
is not granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

